DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 14 January 2022 has been considered and entered. Accordingly, claims 1, 2, 4-10, 12, 13, 15, and 16 are pending in this application. Claims 3, 11, and 14 are cancelled; claims 15 and 16 are new; claims 1, 2, 4, 6, 8-10, 12, and 13 are currently amended; claims 5 and 7 are original.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 October 2021 and 21 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
However, it is noted that US 20170064027 A1 cited in the IDS filed 10/18/2021 has already been made of record by Examiner in the PTO-892 sent with non-final rejection on 09/16/2021. As such, this reference has not been considered as part of the IDS filed and has been struck through accordingly.


Response to Arguments
Applicant’s arguments, filed 14 January 2022 have been fully considered and are persuasive. For Examiner’s response, see discussion below:
(a)	Applicant’s arguments, see pages 10-11, with respect to the interpretation of limitations of claims 10-13 under 35 USC §112(f) have been fully considered and are persuasive.  The interpretation of limitations of claims 10-13 under 35 USC §112(f) have been withdrawn in view of Applicant’s amendments. 

(b)	Applicant’s arguments, see page 11, with respect to the rejections of claims 1-14 under 35 USC §112(b) have been fully considered and are persuasive.  The rejections of claims 1-14 under 35 USC §112(b) have been withdrawn in view of Applicant’s amendments. 

(c)	In view of Applicant’s amendments incorporating claims 3 and 11 which have been previously indication as containing allowable subject matter into claims 1 and 10 respectively, the rejections of claims 1-14 under 35 USC §102(a)(1) or 35 USC §103 have been withdrawn.

Allowable Subject Matter
In view of Applicant’s amendments, all objections and rejections have been withdrawn.
Claims 1, 2, 4-10, 12, 13, 15, and 16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167